              C a s e 1:1:20-cv-02690-PAE
              Case       2 0- c v- 0 2 6 9 0- P A E DDocument
                                                      o c u m e nt 118
                                                                     7 Fil e d 001/18/21
                                                                        Filed    1/ 1 8/ 2 1 PPage
                                                                                               a g e 11 ofof 11




                                                                                               J a n u ar y 1 8 , 2 0 21
VI A E C F
H o n. P a ul A. E n g el m a y er , U. S. D.J.
T h ur g o o d M ars h all U nit e d St at es C o urt h o us e
4 0 F ol e y S q u ar e, R o o m 2 2 0 1
N e w Y or k, N e w Y or k 1 0 0 0 7


                     R e:            O v a di a v . U ni o n M ut u al Fir e I ns ur a n c e C o m p a n y
                                     C as e N o.: 1: 2 0 -c v - 0 2 6 9 0-P A E


D e ar J u d g e E n g el m a y er :
            O ur fir m r e pr es e nts t h e pl ai ntiff i n t his m att er. W e ar e writi n g j oi ntl y wit h D ef e n d a nt’s
c o u ns el, Bri a n D. B ar n as, Es q., t o a d vis e t h e C o urt t h at t h e p arti es h a v e r e a c h e d a s ettl e m e nt i n
t his m att er a n d t o res p e ctf ull y r e q u est t h at t h e C o urt c a n c el t h e st at us c o nf er e n c e s c h e d ul e d f or
t o m orr o w. W e a p ol o gi z e f or n ot fili n g t his r e qu est s o o n er. T h e p arti es r es p e ctf ull y r e q u est t h at t h e
C o urt gr a nt us 3 0 d a ys t o fi n ali z e t h e s ettl e m e nt a n d t o fil e a sti p ul ati o n of dis miss al wit h pr ej u di c e.
           W e t h a n k t h e C o urt f or its att e nti o n t o t his m att er. Pl e as e d o n ot h esit at e t o c o nt a ct t h e
u n d ersi g n e d if t h e C o urt r e q uir es a n yt hi n g f urt h er i n c o n n e cti o n wit h t his r e q u est.


                                                                                   R es p e ctf ull y s u b mitt e d,


                                                                                   L E R N E R, A R N O L D & WI N S T O N, L L P
                                                                                   _ _ _ _ _ /s/ S e a n F. M c Al o o n _ _ _ _ _ _ _ _ _ _ _




                   T h e C as e M a n a g e m e nt C o nf er e n c e s c h e d ul e d f or J a n u ar y
                   1 9, 2 0 2 1 is a dj o ur n e d. S O O R D E R E D.


                        PPAUL
                             PaJA.�
                 ___________________________________
                   _________________________________
                           A U L A.A. ENGELMAYER
                                       E N GEL M A YER
                        UUnited
                          nit e d StStates
                                     at es Distri ct J Judge
                                           District    u d ge
                              1 / 1 8/ 2 0 2 1
